                              UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF OHIO

IN RE:                                                )   CASE NO. 16-41215-AIH
                                                      )
DAWN M. JAMES                                         )   JUDGE ARTHUR I. HARRIS
                                                      )
        Debtor                                        )   CHAPTER 7
***************************************************   )
ANDREW W. SUHAR, Chapter 7 Trustee                    )   Adversary Proceeding No.
29 East Front Street, 2nd Floor                       )
P.O. Box 1497                                         )
Youngstown, Ohio 44501-1497                           )
                                                      )
         Plaintiff,                                   )
                                                      )
vs.                                                   )
                                                      )
MA MINERALS, LLC                                      )
Linda L. Harsh as Statutory Agent                     )   COMPLAINT
25976 State Route 172                                 )
Minerva, Ohio 44657                                   )   TURNOVER OF PROPERTY
                                                      )


         NOW COMES Plaintiff, Andrew W. Suhar, Chapter 7 Trustee, and for his Complaint

alleges as follows:

1.       This Court has jurisdiction over these proceedings pursuant to the provisions of 28

U.S.C. §1334, 28 U.S.C. §157 and 11 U.S.C. §542(b). This matter is a core proceeding as

defined by 28 U.S.C. §157(b)(2)(A) and (E).

2.       Determination of these matters is within the Court’s constitutional authority as

analyzed by the United States Supreme Court in Stern v. Marshall, 131 S. Ct. 2594 (2011)

in response to the mandate contained in Rule 7008 of the Federal Rules of Bankruptcy

Procedure, Plaintiff states that it consents to the entry of final orders or judgments by the

Bankruptcy Court.




 19-04013-aih         Doc 1    FILED 03/29/19    ENTERED 03/29/19 12:17:22     Page 1 of 3
3.        The within bankruptcy proceeding commenced by the filing of a voluntary petition

under Chapter 7 of the Bankruptcy Code on July 5, 2016. Plaintiff is the duly appointed,

qualified and acting Chapter 7 Trustee in this proceeding.

4.        MA Minerals, LLC is an Ohio Limited Liability company formed March 21, 2013 in

which the Debtor is a member (Exhibit “A”).

5.        The Debtor, Dawn M. James is a member of MA Minerals, LLC. A copy of the

Operating Agreement of MA Minerals, LLC is attached hereto and marked as Exhibit “B”

(the “Operating Agreement”).

6.        Section 7.1 and 7.2 of the Operating Agreement provide for transfers of an interest

of a member.

7.        The transfers are limited to members “direct lineal descendants”, or to the company

itself.

8.        Section 8.1 of the Operating Agreement (Exhibit “B”) causes a withdrawal event

relating to the filing of a bankruptcy.      Dawn M. James’ bankruptcy filing created a

withdrawal event.

9.        The purchase of the interest is limited to the purchaser being the company with the

purchase price being determined pursuant to section 9.3 of the Operating Agreement

(Exhibit “B”).

10.       Defendant has not tendered the purchase price for the bankruptcy estate’s interest

in the membership units of the Debtor, Dawn M. James.

11.       Defendant has failed to provide any distributions to the within bankruptcy estate

since the Debtor’s bankruptcy filing.




                                               2


 19-04013-aih       Doc 1   FILED 03/29/19     ENTERED 03/29/19 12:17:22        Page 2 of 3
      WHEREFORE, Plaintiff prays the Court enter judgment in favor of Plaintiff and

against Defendant for the turnover of any distributions owed to this estate since the

bankruptcy filing of the within bankruptcy, and to turnover the purchase price for the

membership interest pursuant section 9 of the Operating Agreement. Plaintiff prays the

Court grant such other and further relief as the Court deems equitable and just.




                                         Respectfully submitted,


                                         /s/ Andrew W. Suhar
                                         ANDREW W. SUHAR, ESQ. Reg. No. 0058419
                                         Attorney for Plaintiff
                                         29 East Front Street, 2nd Floor
                                         P.O. Box 1497
                                         Youngstown, Ohio 44501-1497
                                         Telephone: (330) 744-9007
                                         Facsimile: (330) 744-5857
                                         E-mail: asuhar@suharlaw.com




                                            3


19-04013-aih     Doc 1   FILED 03/29/19     ENTERED 03/29/19 12:17:22       Page 3 of 3
